Case 1:19-cv-00461-LMB-TCB Document 283 Filed 07/01/20 Page 1 of 11 PageID# 6050



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

                                         )
  NAVIENT SOLUTIONS, LLC,                )
                                         )
              Plaintiff,                 )
                                         )
                      v.                 )              Civil Action No. 1:19-cv-461 (LMB/TCB)
                                         )
  THE LAW OFFICES OF JEFFREY             )
  LOHMAN, P.C., et al.,                  )
                                         )
              Defendants.                )
  ______________________________________ )

                            MEMORANDUM OPINION AND ORDER

         THIS MATTER is before the Court on Defendants Alyson Dykes and Ibrahim

  Muhtaseb’s (collectively, “Associate Defendants”) motion to compel (Dkt. 263). For the reasons

  stated below, the motion is denied.

                                          I. RELEVANT BACKGROUND

         Plaintiff Navient Solutions, LLC (“NSL” or “Plaintiff”) initiated this action on April 15,

  2019. (See Dkt. 1.) Discovery commenced on August 23, 2019 and was initially set to close on

  January 10, 2020. (See Dkt. 39).

         On September 26, 2019, Defendants The Law Offices of Jeffrey Lohman, P.C. (“LOJL”)

  and Jeffrey Lohman each served interrogatories on NSL, and on October 4, 2019, Dykes and

  Muhtaseb each served interrogatories on NSL. Plaintiff served its objections and responses to

  LOJL and Lohman’s interrogatories on October 28, 2019, and then served its objections and

  responses to Dykes and Muhtaseb’s interrogatories on November 4, 2019. (Dkts. 264-1, 264-2,

  264-3, 264-4.) In other words, these four defendants each served their own first sets of

  interrogatories on Plaintiff, and Plaintiff responded to them all separately in the Fall of 2019.

                                                    1
Case 1:19-cv-00461-LMB-TCB Document 283 Filed 07/01/20 Page 2 of 11 PageID# 6051



         Several weeks after NSL’s responses, on November 18, 2019, then-counsel for LOJL,

  Lohman, Dykes, and Muhtaseb issued a discovery letter to NSL’s counsel. (Dkt. 251-2.) Of

  relevance here, prior counsel raised issues regarding NSL’s preliminary statement and objections

  as well as NSL’s responses to some of the interrogatories. (See id.) According to NSL in

  previous briefing before the Court, NSL thereafter made two substantial document productions

  in late November, exchanged emails with opposing counsel, and held two telephonic meet-and-

  confer conferences in late November and early December. (See Dkt. 258 at 3.) Apparently, the

  “parties largely resolved the issues raised in the Lohman Defendants’ November 18, 2019, letter

  without need for this Court’s intervention.” (Id.)

         NSL then filed its Second Amended Complaint on December 13, 2019, naming

  additional defendants. 1 (Dkts. 97, 100.) In the following months, the Court extended discovery

  four times, as follows:

         Because Plaintiff named additional defendants in its Second Amended Complaint, and
         discovery was originally set to close in January of 2020, the Court (upon Plaintiff’s
         motion) extended discovery until March 13, 2019 so that the newly added defendants
         could partake in discovery. (Dkt. 97.)

         On February 7, 2020, the Court extended discovery from March 13 until May 15, to
         allow some of the newly-added defendants (GST Factoring, Inc., Greg Trimarche, and
         Rick Graff) to more fully partake in discovery. (Dkt. 151.)

         On April 7, 2020, the Court again extended discovery for approximately one month, until
         June 19, 2020. (Dkt. 209.) In that order, the Court recognized the difficulties in
         conducting discovery during the COVID-19 pandemic. (Id. at 2 (“Considering the
         unusual circumstances surrounding COVID-19, the Court recognizes that it will likely
         take longer than usual for the Individual Defendants [Bill Carlson, Mansur Kashto, and
         RJ Marshall] to obtain and produce the documents Plaintiff seeks.”).)




  1
    The newly added defendants were: Scott Freda, Gregory Trimarche, Rick Graff, Herbert
  “Buddy” Sievers, GST Factoring, Inc., RJ Marshal, Manny Kashto, Bill Carlson, David Sklar,
  and Wes Sabri. (Compare Dkt. 1, with Dkt. 100.)


                                                   2
Case 1:19-cv-00461-LMB-TCB Document 283 Filed 07/01/20 Page 3 of 11 PageID# 6052



          On June 12, 2020, the Court again extended discovery until Monday, August 3. 2 (Dkt.
          267.) In doing so, the Court explicitly stated: “In granting this motion, the Court finds no
          basis for extending discovery from the Moving Defendants’ long-winded complaints
          launched against Plaintiff in the pleadings before the Court. Rather, the Court is
          extending discovery because the COVID-19 pandemic has undoubtedly disrupted the
          timely execution of discovery and postponed matters on this Court’s docket.” (Id. at 2
          (emphasis added).)

  In the latter order, the Court ordered that “there will be no further discovery extensions in this

  matter.” (Id.)

          After having NSL’s discovery responses for approximately seven months, current

  counsel for LOJL, Lohman, and Branch sent a discovery letter to NSL on June 1, 2020 regarding

  NSL’s responses to LOJL, Lohman, and Branch’s September 2019 interrogatories. (Dkt. 251-8.)

  In that letter, counsel stated: “It is my understanding that the[] deficiencies [identified by prior

  counsel in November of 2019] were never adequately addressed by NSL.” (Id. at 1.) Further,

  counsel raised issues regarding NSL’s (1) prior “contention interrogatory” objections and (2)

  interrogatory responses referring to its production of documents. (Id. at 1-2.)

          NSL responded to this letter three days later, on June 5, noting:

          [Y]our clients have had Navient’s discovery responses since October 28, 2019.
          Your clients are only just now raising these issues late in the game in the midst of
          multiple depositions in a row when we have little time to give this issue attention.
          The timing raises serious questions as to the bona fides of your requests.

  (Dkt. 258-1 at 118.) NSL’s response letter further stated: “NSL has no objection to providing

  additional information in response to interrogatories as to which NSL originally raised

  ‘contention’ interrogatory defenses,” and noted that they were “working on a more general

  supplement.” (Id.) The letter also included substantial supplemental discovery responses to

  2
    Specifically, Defendants LOJL, Lohman, Branch, Dykes, Muhtaseb, GST Factoring, Inc.,
  Trimarche, Graff, Marshal, Kashto, and Sabri moved for an extension of the discovery deadline.
  (Dkt. 251.) Of relevance here, the Associate Defendants raised in those pleadings some of the
  complaints contained in the instant motion. Plaintiff opposed that motion. (Dkt. 258.)


                                                   3
Case 1:19-cv-00461-LMB-TCB Document 283 Filed 07/01/20 Page 4 of 11 PageID# 6053



  various interrogatories. (See id. at 119-38.)

         Then, on June 4, the Associate Defendants (represented by different counsel than LOJL,

  Lohman, and Branch) also sent a letter to NSL about its October/November 2019 interrogatory

  objections and responses to Dykes, Muhtaseb, LOJL, and Lohman’s first sets of interrogatories—

  despite (1) the fact that the Associate Defendants’ counsel does not represent LOJL or Lohman,

  and (2) the June 1 letter discussed above (also regarding NSL’s responses to LOJL and

  Lohman’s interrogatories). (Dkt. 251-9.)

         After the Court extended discovery for the fourth and final time on June 12, the Associate

  Defendants filed the instant motion to compel (raising the issues in their June 4 letter) on the

  same day. The Associate Defendants move the Court to compel NSL to provide supplemental

  responses to the following discovery requests:

                 NSL’s Responses to Alyson Dykes’s First Set of Interrogatories
                   o (Interrogatory numbers 4, 15, 24-25, 29)
                 NSL’s Responses to Ibrahim Muhtaseb’s First Set of Interrogatories
                   o (Interrogatory numbers 5, 7-14)
                 NSL’s Responses to Jeffrey Lohman’s First Set of Interrogatories
                   o (Interrogatory numbers 6, 8, 13-14, 20, 21, 24, 26, 28, 29)
                 NSL’s Responses to LOJL’s First Set of Interrogatories
                   o (Interrogatory numbers 2, 4, 6-11, 24)

         NSL states that it “did not respond to the Associate Defendants’ June 4, 2020 discovery

  letter before the Associate Defendants filed their motion to compel, as time did not permit a

  comprehensive response.” (Dkt. 276 at 3.) However, NSL voluntarily provided supplemental

  responses on June 17. (Dkt. 276-1.) NSL also filed an opposition on June 17 (Dkt. 276), and the

  Associate Defendants filed a timely reply on June 22 (Dkt. 277). Now that the parties have fully

  briefed this motion, the matter is ripe for disposition.




                                                    4
Case 1:19-cv-00461-LMB-TCB Document 283 Filed 07/01/20 Page 5 of 11 PageID# 6054



                                                 II. ANALYSIS

         The Associate Defendants’ motion is meritless for several reasons, which the Court will

  discuss in turn.

         A.      Lack of Standing

         As a threshold matter, NSL is correct in noting that the Associate Defendants do not have

  standing to compel supplemental discovery responses on behalf of LOJL and Lohman. Federal

  Rule of Civil Procedure 37(a)(3)(B) explicitly states that the “party seeking discovery may move

  for an order compelling an answer.” Fed. R. Civ. P. 37(a)(3)(B) (emphasis added). It is

  uncontroversial that a party cannot move to compel discovery for a different litigant, even if they

  are both on the same side of the litigation. See, e.g., Payne v. Exon Corp., 121 F.3d 503, 510 (9th

  Cir. 1997) (“Only the discovering party . . . may bring a motion to compel a response to specific

  interrogatories, requests for production, and the like.” (internal quotation marks omitted)).

         In their reply, the Associate Defendants argue in response that “[a]t the time the

  discovery was propounded, the Associate Defendants were represented by the same counsel that

  previously represented Lohman and LOJL.” (Dkt. 277 at 6.) As such, the Associate Defendants

  argue that it is appropriate for NSL to provide supplemental responses to LOJL’s and Lohman’s

  interrogatories “to the extent they relate to conduct by the Associate Defendants.” (Id. at 6-7.)

  But this argument ignores the law. Moreover, this argument ignores that LOJL, Lohman, Dykes,

  and Muhtaseb each served their own interrogatories. Even though this group of defendants was

  previously represented by the same counsel and their conduct was related, LOJL and Lohman are

  not “part[ies] seeking discovery” here, and the Associate Defendants cannot move to compel

  discovery on their behalf. As a result, going forward, the Court will only address the motion to

  compel as to Dykes and Muhtaseb’s two sets of interrogatories and will not address the



                                                   5
Case 1:19-cv-00461-LMB-TCB Document 283 Filed 07/01/20 Page 6 of 11 PageID# 6055



  remainder of the motion as to LOJL and Lohman’s interrogatories.

         B.      The Motion to Compel is Too Late

         The Associate Defendants bring their motion to compel approximately six months too

  late. As outlined above, the Associate Defendants served the interrogatories at issue in October

  of 2019, and NSL served its objections and responses in early November. As a result, by the time

  the Associate Defendants filed this motion, they had received NSL’s objections and responses

  approximately seven and a half months prior. Moreover, as outlined above, the Associate

  Defendants’ prior counsel seemingly underwent a substantial and commendable meet-and-confer

  process with NSL during the Fall of 2019. (See also Dkt. 276 at 2 (“NSL’s counsel and the

  Associate Defendants’ then-counsel engaged in substantial meet and confer efforts to eliminate

  or resolve discovery differences.”) Upon the Court’s review of prior counsel’s discovery letter,

  the parties already discussed NSL’s preliminary statement and objections, and its objections and

  responses to the relevant interrogatories. (See Dkt. 251-2.) Apparently, parties largely resolved

  the issues raised in that November 18 letter without the Court’s intervention.

         If, after that meet-and-confer process, the Associate Defendants were still dissatisfied

  with NSL’s responses and objections, they would have needed to file a motion to compel in the

  earlier months of 2020 by the latest. 3 Instead, the Associate Defendants filed this motion in mid-

  June. While the Court has extended discovery several times, the Court did so to (1)

  accommodate the newly added defendants to this action; and (2) compensate for the

  extraordinary difficulties in conducting discovery during the COVID-19 pandemic. The Court’s

  orders have made this clear. (See Dkts. 209, 267.) Indeed, in the Court’s June 12 order, as noted



  3
    The Court understands that the Associate Defendants’ current counsel entered their appearances
  in March of 2020. (See Dkts. 181-82, 194.) However, the Associate Defendants have been
  represented by counsel throughout this entire litigation, and a change in counsel is no excuse.
                                                  6
Case 1:19-cv-00461-LMB-TCB Document 283 Filed 07/01/20 Page 7 of 11 PageID# 6056



  above, the Court explicitly declined to extend discovery based on various defendants’—

  including the Associate Defendants’—discovery complaints and stated that the Court is

  “extending discovery because the COVID-19 pandemic has undoubtedly disrupted the timely

  execution of discovery and postponed matters on this Court’s docket.” (Dkt. 267 at 2.) The Court

  did not extend discovery so that the Associate Defendants—who have been parties to this action

  since its inception in April of 2019—could procrastinate resolution of discovery disputes. The

  Associate Defendants slept on their discovery remedies, and the Court finds this fact alone

  sufficient to deny their motion.

         C.      Plaintiff’s Supplementation Is Sufficient and the Remaining Objections Are
                 Justified and Proper

         In any event, even if the Associate Defendants’ had filed a timely motion to compel, the

  motion is still meritless for several reasons. It is first helpful to briefly summarize the

  interrogatories at issue in this motion. A summary of the interrogatories Dykes seeks

  supplementation for are summarized below. They request that NSL provide:

         “Any” documents used by NSL to describe, record, or establish NSL’s methods
         and techniques for collecting debts (Interrogatory No. 4);

         All documents discussing the criteria and policies NSL used in deciding whether
         to settle TCPA matters (or other lawsuits), and how those policies have changed
         since 2015 to the present (Interrogatory No. 15);

         The number of telephone calls from NSL to debtor clients before and after they
         revoked their consent under the TCPA (Interrogatory Nos. 24-25);

         The process by which NSL’s accounting department “participated in expending
         legal fees and costs, writing off debts, or advising NSL to settle TCPA cases”
         (Interrogatory No. 29).

  (Dkt. 264-1.) Further, a summary of Muhtaseb’s interrogatories are described below. He seeks

  from NSL:

         A description of “every factual and legal basis” for the contention that Defendants

                                                 7
Case 1:19-cv-00461-LMB-TCB Document 283 Filed 07/01/20 Page 8 of 11 PageID# 6057



         “manufactured” TCPA claims (Interrogatory No. 5);

         A description of “every misrepresentation made via telephone conversation”
         where clients falsely represented that they wished to have communications with
         NSL cease (Interrogatory No. 7);

         Identification of “every false and fraudulent mailing disseminated by the
         Defendants to consumers and NSL by indicting the date it was sent, the person or
         entity it was sent to[,] and the content of the mailing” (Interrogatory No. 8);

         A description of “every factual and legal basis . . . that the Defendants engaged in
         a pattern of wire and mail fraud” (Interrogatory No. 9);

         Identification of “every demand letter [NSL] received from the Attorney
         Defendants” in the underlying TCPA litigations (Interrogatory No. 10);

         Identification of any student-debtor client of NSL that the Attorney Defendants
         did not represent, yet provided NSL with a demand letter (Interrogatory No. 11);

         Identification of every letter NSL received from the Attorney Defendants to
         negotiate debts, when in fact the Attorney Defendants had “no intention of
         negotiating debt” (Interrogatory No. 12);

         Identification of each client that the Attorney Defendants sent a letter to NSL “to
         negotiate debts for, but had no such intention of negotiating the debts”
         (Interrogatory No. 13);

         A description of every factual and legal basis for the contention that the Attorney
         Defendants engaged in witness tampering (Interrogatory No. 14)

  (Dkt. 264-2.)

         As noted above, NSL originally served its objections and responses to these

  interrogatories on November 4, 2019. Furthermore, NSL provided supplemental answers to these

  interrogatories on June 17 (the day NSL filed its objection to this motion) and attached the

  supplemental responses to its opposition. (See Dkt. 276-1 at 2-7.) The Court has reviewed

  Plaintiff’s supplementation and finds that NSL has sufficiently provided additional information

  (including by directing the Associate Defendants to the proper materials in the document

  production) and responded appropriately.


                                                  8
Case 1:19-cv-00461-LMB-TCB Document 283 Filed 07/01/20 Page 9 of 11 PageID# 6058



         The Associate Defendants effectively ignore NSL’s supplementation in their reply and

  focus on the impropriety of NSL’s objections. Most of the motion to compel constitutes blanket

  statements that Plaintiff’s objections were improper, without stating why. 4 To the extent NSL’s

  supplemental responses did not fully answer the relevant interrogatories, the Court finds that the

  requests are duplicative, overly broad and burdensome, or seek material already in the hands of

  the defendants (or at least more easily accessible by the defendants).

         To demonstrate, the Court will examine a few illustrative interrogatories. Dykes’s

  Interrogatory number 4 requests NSL to “[i]dentify and describe any instructions guidelines,

  scripts, procedures, or documents used to describe, record or establish NSL’s methods and

  techniques to be used by employees or any authorized personnel, agent, representative or other

  on behalf of NSL in the collection of debts.” (Dkt. 264-1 at 5.) NSL objected on the bases that

  the request (1) was overly broad, (2) was unduly burdensome, (3) sought information

  disproportional to the needs of the case with regards to materiality and relevance, and (4) sought

  information protected by the attorney-client privilege. (Id.) NSL also referred Dykes to NSL’s

  TCPA policies for the relevant time period, which it produced. The Court agrees with NSL’s

  objections. This interrogatory is incredibly broad and far exceeds the proper bounds of discovery

  in this matter. The request is not tailored to a relevant time period, nor is it relevant to the claims

  and defenses here. This matter is not an “underlying” TCPA case; rather, Plaintiff is bringing

  claims for racketeering against a group of businesses, law firms, and individuals that allegedly



  4
    The Associate Defendants took issue with several aspects of NSL’s objections, including (1)
  NSL’s “preliminary statement and objections,” and (2) the specific objections to various
  interrogatories. As to the “preliminary objections,” while the Associate Defendants are correct in
  noting that this Court does not allow general objections, and that such objections should be
  avoided, the issue is moot here because NSL has not relied upon those general objections. (See
  Dkt. 276 at 4 (“NSL . . . is not withholding any documents based on its preliminary statement
  objections.”) Further, NSL rescinded any initial objections based on “prematurity” of the request.
                                                    9
Case 1:19-cv-00461-LMB-TCB Document 283 Filed 07/01/20 Page 10 of 11 PageID# 6059



  worked together to recruit clients and produce fraudulent lawsuits. Accordingly, NSL’s debt-

  collection policies have no bearing on the claims and defenses here. Dykes’s Interrogatory

  numbers 24 and 25 are improper for these same reasons.

         Turning to Muhtaseb’s interrogatories, NSL largely objected on the basis, among others,

  that the information sought was already in the hands of the defendants or more readily accessible

  to the defendants from their own case files. (See Response to Interrogatory No. 5 (“NSL further

  objects to this interrogatory as overbroad and unduly burdensome to the extent it seeks

  documents or information that are readily or more accessible to Muhtaseb from Muhtaseb’s own

  files, from documents or information in Muhtaseb’s possession, or from documents or

  information that Muhtaseb previously produced to NSL.”); Response to Interrogatory No. 7

  (same); Response to Interrogatory No. 8 (“NSL responds that the information requested is in the

  control of the Defendants.”); Response to Interrogatory No. 9 (same); Response to Interrogatory

  No. 10 (same), Response to Interrogatory No. 11 (same); Response to Interrogatory No. 12

  (same); Response to Interrogatory No. 13 (same); Response to Interrogatory No. 14 (“The

  burden of responding to such an interrogatory is substantially the same or less for Muhtaseb as

  for NSL.”) Again, the Court agrees with these objections and responses. As NSL points out,

  Muhtaseb was one of the attorneys—as an employee of LOJL—that litigated some of the

  underlying TCPA cases. Not only are these requests incredibly broad, but they request

  information that defendants should already have in their own case files.

         Accordingly, to the extent NSL’s supplementation does not answer the relevant

  interrogatories, NSL’s objections are valid and must be sustained.




                                                 10
Case 1:19-cv-00461-LMB-TCB Document 283 Filed 07/01/20 Page 11 of 11 PageID# 6060



                                               III. ORDER

         Accordingly, it is hereby ORDERED that the Associate Defendants’ motion to compel

  (Dkt. 263) is DENIED.

         ENTERED this 1st day of July, 2020.




                                                                              /s/
                                           THERESA CARROLL BUCHANAN
                                           UNITED STATES MAGISTRATE JUDGE

  Alexandria, Virginia




                                               11
